Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 1 of 9




                      Exhibit A
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 2 of 9
                                                                                         EXHIBIT A
                                                     U.S. Department of Justice
                                                     Executive Office for United States Attorneys
                                                     Freedom of Information and Privacy Staff



                                                      175 N Street, NE
                                                     Suite 5.400, 3CON Bldg.              (202) 252-6020
                                                     Washington, DC 20530             FAX (202)252-6048



                                                     December 4, 2019


Ryan Bagwell
444 Upham Street
Melrose, Massachusetts 02176
ryan@ryanbagwell.com

Re: Request Number: FOIA-2014-03904
Subject of Request: Records concerning allegations of child sexual abuse that occurred on the
campus of the Pennsylvania State University; [IN LITIGATION] Bagwell v. DOJ, Civil Action
No. 1:15-cv-00531 (CRC)


Dear Mr. Bagwell:

        Your request for records under the Freedom of Information Act/Privacy Act has been
processed. This letter constitutes the sixth interim response from the Executive Office for United
States Attorneys, the official record-keeper for all records located in this office and the various
United States Attorneys’ Office. The records reviewed and processed for this FOIA response are
those that were inadvertently overlooked by the United States Attorney’s Office for the Middle
District of Pennsylvania (“USAO-MDPA”). This letter is the final response for the inadvertently
overlooked records (“Bagwell II”)

       To provide you with the greatest degree of access authorized by the Freedom of
Information Act (“FOIA”) and the Privacy Act, we have considered your request in light of the
provisions of both statutes.

        The records you seek are located in a Privacy Act system of records that, in accordance
with regulations promulgated by the Attorney General, is exempt from the access provisions of
the Privacy Act, 28 CFR § 16.81. We have also processed your request under FOIA and are
making any records required to be released, or considered appropriate for release as a matter of
discretion, available to you. This letter is a full denial.

       Enclosed please find:

11,648 page(s) are withheld in full (WIF). The redacted/withheld documents were reviewed
to determine if any information could be segregated for release.
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 3 of 9


       The exemption(s) cited for withholding records or portions of records are marked below.
An enclosure to this letter explains the exemptions in more detail.

(b)(3)
(b)(6)
(b)(7)(C)

       [X ]   See additional information attached.


       Because this matter is in litigation, we have omitted our standard paragraph concerning
administrative appeal procedures. If you have any questions about this matter, please contact
DOJ, Assistant United States Attorney Rhonda Campbell at (202) 252-2559.



                                                     Sincerely,


                                                     Kevin Krebs
                                                     Assistant Director




                                                                          Form No. 049 – 4/16




                                               2
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 4 of 9

                                                     U.S. Department of Justice
                                                     Executive Office for United States Attorneys
                                                     Freedom of Information and Privacy Staff



                                                      175 N Street, NE
                                                     Suite 5.400, 3CON Bldg.              (202) 252-6020
                                                     Washington, DC 20530             FAX (202)252-6048



                                                     April 12, 2021


Ryan Bagwell
444 Upham Street
Melrose, Massachusetts 02176
ryan@ryanbagwell.com

Re: Request Number: FOIA-2014-03904
Subject of Request: Records concerning allegations of child sexual abuse that occurred on the
campus of the Pennsylvania State University; [IN LITIGATION] Bagwell v. DOJ, Civil Action
No. 1:15-cv-00531 (CRC)


Dear Mr. Bagwell:

        Your request for records under the Freedom of Information Act/Privacy Act has been
processed. This letter constitutes the sixth interim response from the Executive Office for United
States Attorneys, the official record-keeper for all records located in this office and the various
United States Attorneys’ Office. The records reviewed and processed for this FOIA response are
those that were inadvertently overlooked by the United States Attorney’s Office for the Middle
District of Pennsylvania (“USAO-MDPA”). This letter is the supplemental final response for the
inadvertently overlooked records (“Bagwell II”)

       To provide you with the greatest degree of access authorized by the Freedom of
Information Act (“FOIA”) and the Privacy Act, we have considered your request in light of the
provisions of both statutes.

        The records you seek are located in a Privacy Act system of records that, in accordance
with regulations promulgated by the Attorney General, is exempt from the access provisions of
the Privacy Act, 28 CFR § 16.81. We have also processed your request under FOIA and are
making any records required to be released, or considered appropriate for release as a matter of
discretion, available to you. This letter is a full denial.

       Enclosed please find:

11,648 page(s) are withheld in full (WIF). The redacted/withheld documents were reviewed
to determine if any information could be segregated for release.
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 5 of 9


       The exemption(s) cited for withholding records or portions of records are marked below.
An enclosure to this letter explains the exemptions in more detail.

(b)(3)
(b)(6)
(b)(7)(C)
(b)(7)(D)

       Because this matter is in litigation, we have omitted our standard paragraph concerning
administrative appeal procedures. If you have any questions about this matter, please contact
DOJ, Assistant United States Attorney Rhonda Campbell at (202) 252-2559.



                                                    Sincerely,


                                                    Kevin Krebs
                                                    Assistant Director




                                               2
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 6 of 9

                                                     U.S. Department of Justice
                                                     Executive Office for United States Attorneys
                                                     Freedom of Information and Privacy Staff


                                                      175 N Street, NE
                                                     Suite 5.400, 3CON Bldg.              (202) 252-6020
                                                     Washington, DC 20530             FAX (202)252-6048

                                                     October 21, 2020

Ryan Bagwell
444 Upham Street
Melrose, Massachusetts 02176
ryan@ryanbagwell.com


Re: Request Number: FOIA-2014-03904
Subject of Request: Records concerning allegations of child sexual abuse that occurred on the
campus of the Pennsylvania State University; [IN LITIGATION] Bagwell v. DOJ, Civil Action
No. 1:15-cv-00531 (CRC) (also known as Bagwell III)

Dear Mr. Bagwell:

        Your request for records under the Freedom of Information Act/Privacy Act has been
processed. This letter constitutes the final response from the Executive Office for United States
Attorneys, the official record-keeper for all records located in this office and the various United
States Attorneys’ Office. Among the records reviewed and processed for this FOIA response are
those that were inadvertently overlooked by the United States Attorney’s Office for the Middle
District of Pennsylvania (“USAO-MDPA”).

       To provide you with the greatest degree of access authorized by the Freedom of
Information Act (“FOIA”) and the Privacy Act, we have considered your request in light of the
provisions of both statutes.

        The records you seek are located in a Privacy Act system of records that, in accordance
with regulations promulgated by the Attorney General, is exempt from the access provisions of
the Privacy Act. 28 CFR § 16.81. We have also processed your request under FOIA and are
making any records required to be released, or considered appropriate for release as a matter of
discretion, available to you. To date, we have determined that 14 records reviewed thus far, that
were located using the agreed upon search terms are, are responsive to your FOIA request. The
remaining documents reviewed for this release were determined to be non-responsive to your
FOIA request.

Enclosed please find:

   45 page(s) are being released in full (RIF);
__153_page(s) are being released in part (RIP).
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 7 of 9

       The exemption(s) cited for withholding records or portions of records are marked below.
An enclosure to this letter explains the exemptions in more detail.
       b3- FRCP, Rule 6e
       b5
       b6
       b7C
       b7D
       b7E


        In addition, our office located records that originated with another government
component. These records were found in the U.S. Attorney’s Office files. These records will
be referred to the following component(s) listed for review and direct response to you:
Department of Education and Federal Bureau of Investigation

       Because this matter is in litigation, we have omitted our standard paragraph concerning
administrative appeal procedures. If you have any questions about this matter, please contact
DOJ, Assistant United States Attorney Brenda Gonzalez Horowitz at
Brenda.Gonzalez.Horowitz@usdoj.gov.

                                                    Sincerely,


                                                    Kevin Krebs
                                                    Assistant Director




                                                                          Form No. 049 – 4/16




                                               2
        Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 8 of 9

                                                     U.S. Department of Justice
                                                     Executive Office for United States Attorneys
                                                     Freedom of Information and Privacy Staff


                                                     175 N Street, NE
                                                     Suite 5.400, 3CON Bldg.              (202) 252-6020
                                                     Washington, DC 20530             FAX (202)252-6048

                                                     October 21, 2020

Ryan Bagwell
444 Upham Street
Melrose, Massachusetts 02176
ryan@ryanbagwell.com


Re: Request Number: FOIA-2014-03904
Subject of Request: Records concerning allegations of child sexual abuse that occurred on the
campus of the Pennsylvania State University; [IN LITIGATION] Bagwell v. DOJ, Civil Action
No. 1:15-cv-00531 (CRC) (also known as Bagwell III)

Dear Mr. Bagwell:

        Your request for records under the Freedom of Information Act/Privacy Act has been
processed. This letter constitutes a supplemental response from the Executive Office for United
States Attorneys, the official record-keeper for all records located in this office and the various
United States Attorneys’ Office. Among the records reviewed and processed for this FOIA
response are those that were from the remanded search that were sent out for referrals to the
Department of Education and the FBI and five pages of release in part records EOUSA believes
were possibly missing from the October 2020 response letter. This letter also serves to clarify the
number of duplicates and withheld in full records from the October 2020 response, and includes
the withhold in full and duplicates for the originally referred records.

       To provide you with the greatest degree of access authorized by the Freedom of
Information Act (“FOIA”) and the Privacy Act, we have considered your request in light of the
provisions of both statutes.

        The records you seek are located in a Privacy Act system of records that, in accordance
with regulations promulgated by the Attorney General, is exempt from the access provisions of
the Privacy Act. 28 CFR § 16.81. We have also processed your request under FOIA and are
making any records required to be released, or considered appropriate for release as a matter of
discretion, available to you.

Enclosed please find:

    1   page(s) are being released in full (RIF);
   14   page(s) are being released in part (RIP);
       Case 1:15-cv-00531-CRC Document 109-4 Filed 04/12/21 Page 9 of 9

   259 page(s) are withheld in full (WIF). The redacted/withheld documents were reviewed to
determine if any information could be segregated for release.
   174 page(s) are duplicate pages.


       The exemption(s) cited for withholding records or portions of records are marked below.
An enclosure to this letter explains the exemptions in more detail.

       b5
       b6
       b7C

       Because this matter is in litigation, we have omitted our standard paragraph concerning
administrative appeal procedures. If you have any questions about this matter, please contact
DOJ, Assistant United States Attorney Brenda Gonzalez Horowitz at
Brenda.Gonzalez.Horowitz@usdoj.gov.

                                                    Sincerely,


                                                    Kevin Krebs
                                                    Assistant Director




                                               2
